UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ZHI WU LIN,

                                        Petitioner,                  19 Civ. 11024 (PAE)
                        -v-
                                                                           ORDER
 CHAD WOLF, Acting Secretary, Department of
 Homeland Security, in their official capacities, et al.,

                                        Respondents.


PAUL A. ENGELMAYER, District Judge:

       The Court has received Lin’s petition for a writ of mandamus. See Dkt. 1. The Court

orders respondents to respond by January 6, 2020. Petitioner is directed to serve respondents

with a copy of this Order by December 10, 2019, and to promptly file an affidavit of such service

on the docket of this case.

       SO ORDERED.



                                                            
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: December 3, 2019
       New York, New York
